Citation Nr: 0014066	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel





INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

At the time of the veteran's death, service connection was in 
effect for arthritis of the spine, rated as 20 percent 
disabling; bilateral arthritis of the shoulders, rated as 20 
percent disabling; arthritis of the left knee, rated as 10 
percent disabling; and bronchitis and a history of chronic 
obstructive pulmonary disease, rated as 10 percent disabling.  
His combined service-connected disability rating was 50 
percent.


REMAND

With respect to her claim for service connection for the 
cause of the veteran's death, the official death certificate 
reflects that the veteran's death, in September 1998, was 
occasioned by a closed head injury after he accidentally 
fell.  About a week later, he died while hospitalized at a 
non-VA facility, in St. Louis, Missouri.  The appellant 
contends, in substance, that the veteran's service-connected 
disabilities, specifically his crippling arthritis, 
essentially caused him to fall and sustain the closed head 
injury, which eventually caused his death.  With respect to 
her claim for service connection for the cause of the 
veteran's death, however, the Board's perusal of the file 
reflects that the RO has apparently not to date advised the 
appellant to obtain and submit clinical records bearing on 
the veteran's death, to specifically include any and all 
clinical reports which may have been prepared in conjunction 
with his terminal period of hospitalization.  Inasmuch as 
such action by the RO is required whether or not the 
appellant's related cause of death claim is well grounded, 
see Costantino v. Brown, 12 Vet. App. 517, 520 (1999), the 
Board is of the opinion that such aspect of the appeal must 
be remanded for the accomplishment of the same by the RO 
before additional appellate action ensues.  

The RO has not considered the appellant's claim for 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318(b) (West 1991) and must do so.

Further development to facilitate the performance of such 
actions is, therefore, specified below.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should advise the appellant to 
obtain and submit copies of any clinical 
records bearing on the veteran's death, 
to specifically include all clinical 
reports which may have been prepared in 
conjunction with his terminal period of 
hospitalization at the private hospital 
in St. Louis, Missouri.  She should 
submit medical evidence regarding any 
relationship between the veteran's 
service-connected disability and his 
death.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue listed on the 
title page, to include consideration 
under 38 U.S.C.A. § 1318(b). 

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC), with citation to and discussion 
of 38 U.S.C.A. § 1318(b), as appropriate. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


